



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK TO DENOTE WHERE OMISSIONS HAVE BEEN MADE. THE
CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

--------------------------------------------------------------------------------





FIRST AMENDMENT TO THE TECHNOLOGY
LICENSE, DEVELOPMENT, RESEARCH AND COLLABORATION AGREEMENT
ENTERED INTO AS OF NOVEMBER 23, 2011


This First Amendment (the “First Amendment”) to the Technology License,
Development, Research and Collaboration Agreement entered into as of June 21,
2010 (the “Agreement”) is entered into as of November 23, 2011 (the “First
Amendment Date”) by and between:


AMYRIS, Inc., a Delaware corporation, having its place of business at 5885
Hollis Street, Suite 100, Emeryville, California 94608 (“AMYRIS”),


and


TOTAL Gas & Power USA SAS, a company existing and organized under the French
laws having its head office located at Tour Coupole, 2 place Jean Millier, 92810
Courbevoie, France (“TOTAL”).


AMYRIS and TOTAL are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”


RECITALS


WHEREAS, on June 21, 2010, AMYRIS and TOTAL Gas & Power USA Biotech, Inc.
entered into the Agreement to define the general terms and conditions under
which the Parties can establish development projects related to the research,
development, production and commercialization of certain products;


WHEREAS, TOTAL Gas & Power USA Biotech, Inc., assigned the Agreement to TOTAL as
set forth in that certain letter dated January 11, 2011;


WHEREAS, the Parties have entered into that certain term sheet dated as of July
26, 2011 (the “Term Sheet”), pursuant to which the Parties intend to agree upon
certain agreements and amendments to the Agreement in order to conduct an
exclusive strategic partnership (as described herein) for the development,
production and commercialization of Renewable Diesel Products (as defined below)
through the formation of a joint venture (such joint venture, whether one joint
venture or multiple joint venture entities, as applicable, the “Holding JV
Company”, “JV Company” or “JV Companies”) and the conduct of research and
development activities to develop and industrialize processes to convert
feedstock into Renewable Diesel Products;


WHEREAS, the Parties desire to conduct the above mentioned research and
development activities under the terms of the Agreement (as amended by this
First Amendment), and they desire to amend the Agreement to describe and address
specific provisions pertaining to such activities;


WHEREAS, this First Amendment supersedes the Term Sheet with respect to the
matters set forth herein, and sets forth the terms on which the Parties will, as
contemplated by the Agreement, cooperate in the development, production and
commercialization of Renewable Diesel Product; and

1

--------------------------------------------------------------------------------




WHEREAS, as of the First Amendment Date, AMYRIS and TOTAL have entered into the
certain binding letter describing the Parties' agreements with respect to the
structure and operation of a joint venture for the development (if applicable),
production and commercialization of JV Products (the “Cover Letter”).


NOW THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, the Parties, intending to be legally bound, agree to the
following provisions and to amend the Agreement, as follows:


1.
New Definitions. The Parties hereby agree to add the following defined terms to
Section 1:



“Additional Non-Exclusive JV Products” means any products in addition to the
Initial Non-Exclusive JV Products that the Parties may, from time to time,
mutually agree in writing that the JV Company will Make and Sell on a
non-exclusive basis.


“Amendment Effective Date” means August 1st, 2011.


“AMYRIS Farnesene Included IP” means any (i) AMYRIS Background IP and any AMYRIS
Non-Collaboration IP, in each case that is Controlled by AMYRIS or its
Affiliates as of the Amendment Effective Date and (ii) AMYRIS Non-Collaboration
IP developed after the Amendment Effective Date, in each case that (x) encompass
general means of practicing synthetic biology or (y) are necessary for the R&D
Activities contemplated under the Renewable Diesel Product, and the activities
of the JV Company. Exhibit A lists the patents and patent applications
Controlled by AMYRIS as of the First Amendment Date that are included within
AMYRIS Farnesene Included IP under (y) but not (x).


“AMYRIS Hydrogenation IP” means any AMYRIS Background IP and AMYRIS
Non-Collaboration IP in each case that is Controlled by AMYRIS or its Affiliates
and is necessary in order to hydrogenate farnesene into farnesane.


“Commercial Farnesene Strain” means any Commercial Strain that produces
farnesene.


“Cover Letter” has the meaning defined in the recitals of this First Amendment.


“Exclusive JV Products” means (i) the Renewable Diesel Product and (ii) any
Products resulting from the Biojet Development Program approved by the
Management Committee on March 4, 2011.


“Farnesene Production IP” means any and all (a) AMYRIS Farnesene Included IP and
(b) Collaboration IP and (c) Improvement Scope IP, in each case that is
necessary to (i) produce farnesene from fermentation of a Farnesene Strain or
(ii) purify such farnesene from the fermentation medium to hydrogenation grade.


“Farnesene Renewable Diesel Product” means a Renewable Diesel Product comprising
at least farnesene or a farnesene derivative (e.g., farnesane) where the
farnesene was produced using a Farnesene Strain.


“Farnesene Strain” means any Strain that produces farnesene.


“Initial Non-Exclusive JV Products” means those certain products designated as
such on Exhibit B.



2

--------------------------------------------------------------------------------




“Holding JV” shall mean the parent JV entity which shall initially be owned
50/50 by AMYRIS and TOTAL (or their respective Affiliates).


“JV Formation Date” means the date of formation of the Holding JV Company.


“JV Principles” means the principles for the JV Companies set forth on Annex C
to the Cover Letter.


“JV Product” means an Exclusive JV Product or a Non-Exclusive JV Product, as
applicable.


“JV Project” means for the purpose of Section 11 a project undertaken by the
Holding JV (or by a Party as an “Independent Project” in accordance with Section
11) to Make and Sell any Exclusive JV Product and shall include, unless
otherwise agreed by the Parties, all steps in the value chain from the
fermentation process of any raw material up to and including Making and Selling
the applicable Exclusive JV Product.


“Manufacture” means make and have made (including practicing and using for the
foregoing purposes).


“Non-Exclusive JV Product” means an Initial Non-Exclusive JV Product or an
Additional Non-Exclusive JV Product, as applicable.


“Renewable Diesel Development Project” means the renewable diesel project
described in the Renewable Diesel Development Project Plan.


“Renewable Diesel Development Project Plan” means the Development Project Plan
for the research, development, production, and commercialization of the
Renewable Diesel Product as approved by the Parties effective as of the date of
this Amendment. Such plan can be amended in writing from time to time as per the
Agreement.


“Renewable Diesel Development Project Scope” means the following collective
feedstock, host cell, metabolic pathway, Compound and Product:
(a) feedstock consisting of one or both:
(i) [*] (e.g., [*]) or [*], or
(ii) [*]:
(A) [*],
(B) [*],
(C) [*],
(D) [*] and
(E) [*];
(b) a Strain as the host cell;
(c) Mevalonate Pathway or DXP Pathway as the pathway;
(d) an isoprenoid compound as the Compound; and
(e) Renewable Diesel Product as the Product.


[*]


















[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

3

--------------------------------------------------------------------------------




“Renewable Diesel Product” means one or more fermentation-produced isoprenoid(s)
that may or may not be hydrogenated or hydroprocessed, which when blended with
petroleum diesel, meet the ASTM D975 specification, the EN590 European standard
or the equivalent of either such standard, in each case for use as a diesel
fuel. For the avoidance of doubt, Renewable Diesel Product does not include any
blend with petroleum diesel.
Capitalized terms not defined in this First Amendment shall have the meaning set
forth in the Agreement.


2.
Designation of Renewable Diesel Product as a Product and a Large Market Product.
The Parties hereby agree that (a) pursuant to Section 2.1 of the Agreement, on
and after the Amendment Effective Date, the Renewable Diesel Product shall be
considered a Product, notwithstanding the exclusion of Specific Products from
the definition of Products, and (b) the Renewable Diesel Product is deemed a
Large Market Product and the procedures set forth in Section 2.2(d) of the
Agreement with regard to designating Products as Large Market Products are
deemed satisfied with regard to the Renewable Diesel Product.



3.
Renewable Diesel Development Project. The Parties hereby agree that (a) pursuant
to Section 2.2 of the Agreement, as of the First Amendment Date, the Renewable
Diesel Development Project is deemed to be approved by the Management Committee
in accordance with the terms of the Agreement, (b) the Improvement Scope for the
Renewable Diesel Development Project shall not be broader than the Renewable
Diesel Development Project Scope, (c) any and all Inventions developed by or on
behalf of either Party under the Improvement Scope IP for the Renewable Diesel
Development Project, which Inventions relate to the production of farnesene from
fermentation of a Farnesene Strain and purification of such farnesene from
fermentation medium shall be deemed to be Main IP (and not Improvement Scope
IP), and (d) notwithstanding Section 2.4 or any other provision of the
Agreement, TOTAL may not exercise the TOTAL R&D Option with respect to a
Farnesene Renewable Diesel Product.



The Development Project Plan for the Renewable Diesel Development Project shall
include the following parts:


(a) “[*] Subproject” which shall mean that portion of the Renewable Diesel
Development Project Plan specified as the “[*] Subproject” therein. The R&D
Activities for the [*] Subproject commenced as of Amendment Effective Date.


(b) “[*] Subproject” which shall mean that portion of the Renewable Diesel
Development Project Plan specified as the “[*] Subproject” therein. The [*]
Subproject commenced as of the Amendment Effective Date. Any activities that
would fall within the scope of the [*] Subproject will, notwithstanding any
terms of the Agreement, including this First Amendment, be conducted
independently by AMYRIS prior to the JV Formation Date and such independently
conducted activities shall be considered outside of the R&D Activities and shall
be at AMYRIS' expense and any Invention generated in the performance of such
activities during such period shall be AMYRIS Non-Collaboration IP.


(c) “[*] Subproject” which shall mean that portion of the Renewable Diesel
Development Project Plan specified as the “[*] Subproject” therein. The [*]
Subproject shall commence with a Feasibility Study as of the First Amendment
Date.




















[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

4

--------------------------------------------------------------------------------




4.
Governance. The governance of the Renewable Diesel Development Project shall be
as follows:



(a)
Before the formation of the Holding JV Company: (i) the [*] Subproject and [*]
Subproject will be governed as per the Agreement and (ii) the [*] Subproject
will be governed by AMYRIS, provided that, in case of (ii), the Management
Committee and the Joint Steering Committee as defined in the Agreement are kept
informed of the progress of these subprojects and provided further that such
subprojects are conducted in accordance with the Renewable Diesel Development
Project Plan. All other aspects of the Renewable Diesel Development Project
shall be governed in accordance with the governance provisions set forth in the
Agreement.



(b)
After the formation of the Holding JV Company: All aspects of the Renewable
Diesel Development Project shall be governed in accordance with the governance
provisions set forth in the Agreement.



5.
Use of Collaboration IP. In case (i) the Renewable Diesel Development Project is
terminated and (ii) the Holding JV Company is not formed, the Parties hereby
agree that the restrictions set forth in Section 2.2(d) of the Agreement
regarding use of Collaboration IP in a project competing with the Renewable
Diesel Development Project having farnesene as the Lead Compound and Farnesene
Renewable Diesel Product as the Product shall not apply to AMYRIS with respect
to any Collaboration IP developed under the Renewable Diesel Development
Project.



6.
Funding. Notwithstanding Sections 2.7(a) and (c) of the Agreement, the Parties
hereby agree to fund the Renewable Diesel Development Project as follows:



(a) TOTAL shall solely fund the first thirty million USD ($30,000,000) of R&D
Costs for R&D Activities constituting the [*] Subproject and the [*] Subproject,
collectively, which amounts shall be separate and in addition to the amount of
fifty million USD ($50,000,000) to be funded by TOTAL pursuant to Section 2.7(c)
of the Agreement.


(b) For any such R&D Costs incurred following the JV Formation Date for R&D
Activities constituting the [*] Subproject and the [*] Subproject, collectively,
not funded by TOTAL pursuant to the foregoing clause (a), TOTAL shall solely
fund such R&D Costs in accordance with the budget in the Renewable Diesel
Development Project Plan (i) up to ten million USD ($10,000,000) (the “Second
Funding Amount”) in calendar year 2012 and (ii) if agreed by the Management
Committee, up to an additional ten million USD ($10,000,000) in calendar year
2013 (which determination shall be made no later than [*] prior to the end of
calendar year 2012). All funding provided by TOTAL under this clause (b) will be
deemed to be part of the $50 million to which TOTAL is committed to fund under
Section 2.7(c) of the Agreement.


(c) For any such R&D Costs for R&D Activities constituting the [*] Subproject
and the [*] Subproject, collectively, not funded by TOTAL pursuant to the
foregoing clause (a) or (b), the Parties shall share such R&D Costs on an equal
basis as set forth in Section 2.7(a) of the Agreement. For clarity, in this






















[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

5

--------------------------------------------------------------------------------




particular case of this clause (c), the exception of Section 2.7(c) of the
Agreement mentioned in Section 2.7(a) of the Agreement shall not apply.


(d) For the R&D Costs of R&D Activities constituting the [*] Subproject and
performed after the JV Formation Date, the Parties shall share such R&D Costs on
an equal basis as set forth in Section 2.7(a) of the Agreement. For clarity, in
this particular case of this clause (d), the exception of Section 2.7(c) of the
Agreement mentioned in Section 2.7(a) of the Agreement shall not apply.


(e) If an improvement to a Commercial Farnesene Strain, other than by means of
[*] is desired by the JV Company, then the JV Company shall fund such work to be
performed by AMYRIS on behalf of the JV Company, provided that such improved
Commercial Farnesene Strain is not already licensed to the JV Company under the
license agreement to be executed by AMYRIS and the JV Company in connection with
the Definitive JV Agreements.


(f) AMYRIS shall provide to TOTAL two invoices as of the First Amendment Date,
as follows:


(i) one invoice for the past actual and documented R&D Costs for the Renewable
Diesel Project incurred for the period beginning [*] and ending [*] and for
which TOTAL is responsible under Section 6 “Funding” of this First Amendment,
plus


(ii) one invoice for expected R&D Costs in accordance with the budget in the
Renewable Diesel Development Project Plan for the Renewable Diesel Project
during the Calendar Quarter [*], and for which TOTAL is responsible under
paragraph (a) and, if applicable, paragraph (c) of Section 6 “Funding” of this
First Amendment.


TOTAL shall pay AMYRIS the invoiced amounts within [*] following receipt of such
invoices.


AMYRIS shall provide TOTAL with an updated invoice reflecting the actual and
documented amounts of the estimated R&D Costs specified in clause (f) (ii)
within [*] after the end of the Calendar Quarter [*].


7.
Exclusivity. Notwithstanding the provisions of Section 2.8(a) of the Agreement,
the one-year period described in the first sentence of Section 2.8(a) shall not
apply [*].



8.
Non-Formation of the Holding JV Company. The Parties agree that if the
Definitive JV Agreements (as defined in the Cover Letter) have not been executed
by March 31, 2012 or such later date as is mutually agreed in writing by the
Parties (the “Holding JV Formation Deadline”), then:



(a)
the Renewable Diesel Development Project shall terminate;



(b)
The funding by TOTAL of the remaining R&D Activities in the Renewable Diesel
Development Project shall immediately stop (other than for noncancellable
amounts

















[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

6

--------------------------------------------------------------------------------




previously incurred by AMYRIS in accordance with the budget for the Renewable
Diesel Development Project for activities conducted on or before such date); and


(c) the Renewable Diesel Product shall cease to be a “Product” for the purposes
of Article 3 of the Agreement.


9.
AMYRIS Included IP.



A. AMYRIS Farnesene Included IP and AMYRIS Hydrogenation IP as listed in Exhibit
A shall be considered included in the AMYRIS Included IP pursuant to Section
6.1(c) of the Agreement (without the need for the procedures set forth therein)
solely for the Renewable Diesel Development Project for all purposes under the
Agreement, except as otherwise provided in this First Amendment. Any other
Background IP or Non-Collaboration IP that is Controlled by AMYRIS or its
Affiliates may be introduced as AMYRIS Included IP as per the Agreement.


B. Notwithstanding the scope of the licenses otherwise granted or to be granted
to the JV Company under the Agreement, including Section 6.6(a) of the
Agreement, the license to be granted by AMYRIS to the JV Company for Farnesene
Renewable Diesel Product under its interest in the Farnesene Production IP and
AMYRIS Hydrogenation IP shall be limited to: (i) [*] license to Make and Sell
Farnesene Renewable Diesel Product manufactured using the Commercial Farnesene
Strain for the Farnesene Renewable Diesel Product (but not farnesene itself,
with respect to which the JV Company shall be granted only the Biofene License
as mentioned in Section 9B(ii)), and (ii) [*] license to Manufacture farnesene
(such [*] license, the “Biofene License”) using the Commercial Farnesene Strain
for the Farnesene Renewable Diesel Product solely for (A) the purpose of
Manufacturing the Farnesene Renewable Diesel Product from such farnesene and (B)
such other purposes as are mutually agreed by AMYRIS and TOTAL in writing, in
each case (i) and (ii), in accordance with such license and the terms governing
such JV Company. The terms of the Biofene License under Farnesene Production IP
shall be subject to conditions [*]. These conditions shall include, but may not
be limited to the following: (1) the JV Company will be permitted to engage in
[*] with respect to the Commercial Strain for the Renewable Diesel Product, (2)
the JV Company will be permitted to transfer the Commercial Farnesene Strain to
any contract manufacturer in accordance with the license terms between AMYRIS
and the JV Company, (3) the license agreement granting the Biofene License shall
include other reasonable provisions, including without limitation, reporting,
audit, and inspection rights in order to protect the Farnesene Production IP and
the Commercial Farnesene Strain, and (4) the JV Company shall not and shall not
allow any other Person to reverse engineer any Commercial Farnesene Strain,
engineer any other strain from the Commercial Farnesene Strain, use the
Commercial Farnesene Strain, or distribute, disclose, or transfer the Commercial
Farnesene Strain or any related AMYRIS Farnesene Included IP to any Third Party
(other than a contract manufacturer as described above) in each case for any
purpose other than the licensed purpose. Notwithstanding Section 9B, the
financial terms of any licenses granted by AMYRIS to the JV Company shall be
consistent with the content of the Cover Letter and the JV Principles.


C. AMYRIS has informed TOTAL that AMYRIS has received the following two grants
from the U.S. government: (i) Scale-Up and Mobilization of Renewable Diesel &
Chemical Production from Common Intermediate Using US-Based Fermentable Sugar




















[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

7

--------------------------------------------------------------------------------




Feedstocks (IBR Cooperative Agreement), Award No. DE-EE0002869 (the “IBR Grant”)
and (ii) Biocatalyst Development for the National Advanced Biofuels Consortium
(NABC) Subcontract ZFT-0-40623-01 (the “NABC Grant”). AMYRIS has further
informed TOTAL that none of the subject matter disclosed by the patents and
patent applications listed in Exhibit A was funded by either the IBR Grant or
the NABC Grant, and TOTAL is relying on such representation in entering into
this First Amendment.


TOTAL acknowledges that it is possible that after the Amendment Effective Date,
AMYRIS may file one or more patent applications [*], which patent applications
disclose inventions generated under either the IBR Grant or the NABC Grant,
thereby subjecting such patent applications and any resulting patents and their
use to certain restrictions and obligations to the United States government.
TOTAL acknowledges that the rights of AMYRIS, TOTAL and their respective
Affiliates', and the rights of the JV Company with regard to the applicable
patent applications and patents will be subject to any rights of the U.S.
government or any other relevant government entity arising as a result of such
grants (including march-in rights) and will be subject to any restrictions on
such exploitation. In such case, the Management Committee shall agree on how to
mitigate or eliminate any adverse impact on the Parties and/or the JV Company.


Before entering into any grant or contract that may provide any government or
non-for profit entity any rights (e.g., rights provided to the U.S. Government
under 35 U.S. 200 et seq. or any similar provisions of foreign law) to any
patent application or patents resulting from work done in connection with such
grant or contract that might be useful in connection with the conduct of the
Renewable Diesel Development Project or to Manufacture farnesene to make
Renewable Diesel Products or to Make and Sell Renewable Diesel Products, AMYRIS
shall notify the Management Committee, which shall agree on how to mitigate or
eliminate any adverse impact on the Parties and/or the JV Company.


10.
Limitation of Rights to Use Farnesene Production IP from Licenses. The Parties
hereby agree that, notwithstanding the terms of the Agreement, the licenses
granted or to be granted to TOTAL in Sections:



(i)
6.2(c), 6.3(a), 6.3(d) and 6.3(e) of the Agreement with respect to Renewable
Diesel Products will not include the right for TOTAL to use Farnesene Production
IP for the production of farnesene from fermentation of a Farnesene Strain and
subsequent purification of farnesene to hydrogenation grade, except in each case
to the extent necessary for TOTAL to exercise the Exclusive Products Sole Risk
Production Right of First Refusal described in Section 11 below for Renewable
Diesel Product, and



(ii)
6.3(b) will exclude the right for TOTAL to use Farnesene Production IP for
further optimization of a Commercial Farnesene Strain other than by means of
[*].



The foregoing limitations in this Section 10 shall not limit or deprive TOTAL of
any rights granted to TOTAL prior to execution of this First Amendment, or that
may be granted to TOTAL under the Agreement with respect to (a) any
Collaboration IP not made in connection with the Renewable Diesel Development
Plan, or (b) with respect to any Product other than a Renewable Diesel Product.






















[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

8

--------------------------------------------------------------------------------




The Parties also hereby agree that, notwithstanding the terms of Section 10.6 of
the Agreement, the license grants set forth in or extended under Section
10.6.1(a) of the Agreement exclude the right for TOTAL to use Farnesene
Production IP for the production of farnesene from fermentation of a Farnesene
Strain and subsequent purification of farnesene to hydrogenation grade.
 
11.
Exclusive Products Sole Risk Production Right of First Refusal. The Parties
agree that the “Production Right of First Refusal” set forth in Section
3.2(d)(i) of the Agreement shall be replaced by the following for the purpose of
Exclusive JV Products:



A. The Parties agree that any JV Project may be conducted by one or both
Party(ies) or its Affiliate(s) independently from one another and from the
Holding JV Company, provided that the applicable Party or its Affiliate (the
“Proposing Party”) shall offer to the other Party (the “Receiving Party”) an
Exclusive Products Sole Risk Production Right of First Refusal” as described in
this Section 11 to participate in the applicable JV Project on an [*] basis
through the Holding JV Company unless otherwise agreed by the Parties (the
“Proposed Project”).
If the Receiving Party exercises this Exclusive Products Sole Risk Production
Right of First Refusal with respect to a particular JV Project, then the Holding
JV Company will be the vehicle for the investment of both Parties in the
Proposed Project unless otherwise agreed by the Parties. The Proposing Party
shall not commence a JV Project for the Exclusive JV Product except in
compliance with this Section 11.
B. In the event that a Proposing Party desires to independently launch a JV
Project for an Exclusive JV Product (either alone or with one or more Third
Parties), it shall first provide the Receiving Party written notice containing a
description of the Proposed Project and a description of the terms available to
participate in the Proposed Project.
C. If within [*] of receipt of the notice described in Section 11(B) above, the
Receiving Party provides notice to the Proposing Party that the Receiving Party
or any of its Affiliates desires to enter into such a transaction with the
Proposing Party on such terms and conditions, then the Proposing Party shall not
commence the Proposed Project without the Receiving Party and/or its Affiliate
and the Holding JV Company (or other applicable JV Company) entering into an
agreement for the Proposed Project with the Proposing Party (which agreement may
include one or more Third Parties).
D. Upon the earlier of (1) the Receiving Party providing the Proposing Party
with written notice that the Receiving Party does not wish to enter into such
Proposed Project through the Holding JV Company and (2) the expiration of the
[*] period following the date the notice described in Section 11(B) above was
provided to the Receiving Party (provided that the Receiving Party has not
provided the Proposing Party with written notice that it desires to enter into
such a transaction as described in Section 11(C) during such [*] period), then,
subject to subsection (G) below, the Proposing Party shall thereafter be free to
engage in the Proposed Project either alone or with one or more Third Parties
outside the JV Company (such project, an “Independent Project”).


E. Before entering into any agreement with a Third Party with respect to any
activities substantially similar to a Proposed Project on terms more favorable
to the Third Party than the terms last offered to and declined by the Receiving
Party with respect to the Proposed Project, the Proposing Party shall offer to
the Receiving Party the opportunity to participate in such activities on the
terms it intends to offer to such Third Party and the [*]






[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

9

--------------------------------------------------------------------------------




offer period (and the corresponding commitment not to commence such activities
while the Receiving Party is evaluating its interest in such Proposed Project)
shall commence anew.
F. If the Proposing Party elects to engage in an Independent Project, the
Receiving Party and/or the Holding JV Company, as needed, shall grant to the
Proposing Party on a non-exclusive basis all the licenses necessary to engage in
the Independent Project under the intellectual property Controlled by the
Receiving Party and/or the Holding JV Company (for clarity such licenses shall
include the right to Manufacture, use and import intermediates of the Exclusive
JV Product [*] for the purpose of incorporating such intermediates into the
Renewable Diesel JV Product and any license required to be granted by the
Receiving Party shall not be required to be broader in scope than the rights
granted to the Holding JV Company with respect to the applicable Exclusive JV
Product and the foregoing licenses may be subject to terms and conditions
analogous to those set forth in the license from the Receiving Party to the
Holding JV Company). The Proposing Party shall pay the Receiving Party a royalty
equal to [*] % of Net Income deriving from the Independent Project. For the
purpose of calculating such royalty, Net Income with respect to a unit of any
Exclusive JV Products produced under the Independent Project and used by the
Proposing Party or its Affiliates internally shall be equal to (A) the
then-current market price per unit of such Exclusive JV Products (or, if not
available, an appropriate proxy as mutually agreed by the Parties) less (B) the
per-unit cost of production associated with such Exclusive JV Products and less
(C) per unit selling expenses that the Proposing Party would have incurred had
such Exclusive JV Products been sold to a Third Party and less (D) any other
deductions that would be typically taken under a Net Income calculation (as
described in the example set forth in Exhibit D of the Agreement) if there were
a sale to a Third Party.
G. In the event that the Receiving Party declines or otherwise does not exercise
the Exclusive Products Sole Risk Production Right of First Refusal within the
relevant time period as described above (whether in the first instance or
pursuant to clause (E) above), then the Receiving Party may at any time (until
expiration of the right as described below) elect to exercise an opportunity to
opt in to the Proposed Project on the terms last offered (an “Exclusive
Sole-Risk Opt-In Right”). The Exclusive Sole-Risk Opt-In Right, if exercised,
would be effected by transitioning the Proposed Project to the Holding JV
Company (or such other JV Company agreed by the Parties) as promptly as
practical and in connection therewith the Proposing Party receiving an amount
equal to [*] (“Repayment Base Amount”) (where the payment therefore shall be
made by the Holding JV Company or as otherwise agreed by the Parties) as
follows:


•
The Repayment Base Amount plus interest in USD thereon at [*] of the Repayment
Base Amount, if the Exclusive Sole-Risk Opt-In Right is exercised prior to [*]
of the notice of the Proposed Project to the Receiving Party.

•
The Repayment Base Amount plus interest in USD thereon at [*] of the Repayment
Base Amount, if the Exclusive Sole-Risk Opt-In Right is exercised after [*] of
the notice of the Proposed Project to the Receiving Party but prior to [*]
thereof.

•
The Repayment Base Amount plus interest in USD thereon at [*] of the Repayment
Base Amount, if the Exclusive Sole-Risk Opt-In Right is exercised after [*] of
the notice of the Proposed Project to the Receiving Party but prior to [*]
thereof.

























[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

10

--------------------------------------------------------------------------------




Each Exclusive Sole-Risk Opt-In Right shall lapse as of [*] of the notice of the
Proposed Project to the Receiving Party. If a Receiving Party timely exercises
its Sole Risk Opt-In Right, and commits to fund its portion of the Repayment
Base Amount for a particular Proposed Project such Proposed Project shall be
developed exclusively through the Holding JV.
H. The Exclusive Sole Risk Production Right of First Refusal mechanism described
in this Section 11 (i) will not apply to either Party before the completion of
the Renewable Diesel Development Project and (ii) will apply only if TOTAL has
chosen not to exercise the TOTAL Royalty Option (as defined in Section 12
below).
I. Any Inventions conceived or reduced to practice in the performance of the
Independent Project shall be treated under the Agreement (as amended in this
First Amendment) as Collaboration IP.


12.
TOTAL Option Upon the Renewable Diesel Project Completion Date

As used herein, “Renewable Diesel Project Completion Date” shall be [*] or any
other date as determined by the Management Committee to achieve the End-Project
Milestone (as defined in the Renewable Diesel Development Project Plan).
A.    For a period of [*] following the Renewable Diesel Project Completion
Date, TOTAL shall have the option, exercisable in its sole discretion, to notify
AMYRIS in writing that TOTAL does not wish to pursue the production or
commercialization of the Renewable Diesel Product (such option, the “TOTAL
Royalty Option”). Provided TOTAL timely notifies AMYRIS of its decision to
exercise the TOTAL Royalty Option (such date of notification, the “Royalty
Notification Date”), then the following provisions shall apply:
B.    Effective as of the Royalty Notification Date, all of TOTAL's rights in or
to any and all Collaboration IP developed during the performance of the
Renewable Diesel Development Project Plan (hereinafter, the “Diesel
Collaboration IP”) shall terminate and TOTAL shall assign to AMYRIS all right,
title and interest of TOTAL in and to Diesel Collaboration IP. TOTAL shall, at
AMYRIS' reasonable expense, execute all documents and take all actions
reasonably requested by AMYRIS from time to time to perfect AMYRIS' title to and
ownership thereof. Prior to the Royalty Notification Date, TOTAL shall not
assign or transfer to any of its Affiliates or third parties any such right,
title and interest so as to ensure that AMYRIS obtains the benefit of this
provision.
C.    In consideration of the benefits AMYRIS may derive from the technology and
intellectual property developed during the Renewable Diesel Development Project
and TOTAL's assignment of its right, title and interest in and to the Diesel
Collaboration IP, commencing on the Royalty Notification Date and ending on the
date when AMYRIS has paid TOTAL an aggregate amount equal to $[*] (the
“Aggregate Royalty Amount”), AMYRIS shall pay TOTAL a royalty of [*] percent
([*]%) of Net Income (as defined in the Collaboration Agreement) on a yearly
basis derived from (i) any licenses under or sales of the Diesel Collaboration
IP by AMYRIS or any of its Affiliates to third parties, but not to the extent
such licenses or sale relate to the use of the Diesel Collaboration IP for the
Initial Non-Exclusive JV Products, and (ii) the Net Income (as defined in the
Agreement) of AMYRIS on a consolidated basis other than that derived from a
Product resulting from the Biojet Development Program and the Non-Exclusive JV
Products (the “TOTAL Diesel IP Royalty”). In addition, in the event AMYRIS sells
all or








[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

11

--------------------------------------------------------------------------------




substantially all of its renewable diesel business prior to the time the time
the Aggregate Royalty Amount has been paid, AMYRIS shall pay TOTAL [*] percent
([*]%) of the net proceeds from such sale up to the then-remaining unpaid amount
of the Aggregate Royalty Amount.
For clarity, Net Income shall be calculated in accordance with generally
accepted accounting principles consistently applied by AMYRIS and in the event
that the foregoing Net Income is negative for a given fiscal quarter, AMYRIS
shall not be required to pay any royalty for such fiscal quarter).
D.     AMYRIS shall provide TOTAL, upon reasonable advance notice, all
information, and access to all advisors and representatives of AMYRIS, as
reasonably requested by TOTAL in order for a third party auditor appointed by
TOTAL and reasonably acceptable to AMYRIS, and subject to mutually agreeable
customary confidentiality restrictions, to verify all calculations and amounts
paid pursuant to this Section 12 and to report any inaccuracies to TOTAL.
E.    Notwithstanding anything in this Section 12, any JV Company established
with regard to JV Products other than Renewable Diesel Products will continue to
operate following any exercise of the TOTAL Royalty Option.
F.    The TOTAL IP Royalty payments shall cease from the date when the sum of
all such TOTAL Royalty payments equals $[*].
G.    Notwithstanding anything in this Section 12, beginning on the [*] from the
Royalty Notification Date, the aforementioned royalty in section C (ii) shall be
additionally derived from the Non-Exclusive JV Products.


13.
Freedom to Operate.



A. Freedom to Operate Analyses.  AMYRIS and TOTAL undertake to perform a freedom
to operate (“FTO”) analysis in relevant jurisdictions with respect to
intellectual property owned or controlled by Third Parties (“Third Party IP”)
relevant to the proposed development, production and commercialization of the
Farnesene Renewable Diesel Products (“Renewable Diesel Analysis”) prior to the
execution of the Definitive JV Agreements  and no later than [*], with the
objective to determine whether, and to what extent, third party intellectual
property rights may limit or preclude (i) the use of the AMYRIS intellectual
property to Make and Sell Renewable Diesel Product or (ii) the performance of
the Renewable Diesel Project Plan. In addition, prior to starting the
development, production or commercialization of any other JV Product in the JV,
the Parties shall conduct a similar freedom to operate analysis with regard to
Third Party IP relevant to the development, production or commercialization of
any JV Products of mutual interest to the Parties from such project on a
mutually acceptable timetable.  Except as otherwise agreed, the costs of the
Renewable Diesel Analysis shall be included in R&D Costs for the [*] Subproject
and the costs of any other FTO shall be as mutually agreed.
























[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

12

--------------------------------------------------------------------------------




B. Common Interest Agreement. Prior to commencing the Renewable Diesel Analysis
described above,  the Parties shall enter into a common interest agreement (the
“Common Interest Agreement”) covering the exchange of information among the
Parties and their counsel for the purposes of conducting such an FTO analysis in
accordance with Paragraph A.


C.  Result of FTO Analysis. 
(i)
Within [*] of the completion of the Renewable Diesel Analysis in accordance with
the agreed search and evaluation plan detailing specific deliverables and
assessments of identified patent applications and patents owned by Third
Parties, each Party shall notify the other if it considers that there is a
Significant Risk.  For the purpose of this section, “Significant Risk” means any
risk that Third Party IP may preclude and/or Significantly Delay the development
of Renewable Diesel Products in accordance with the Renewable Diesel Development
Project Plan or the commercialization of Renewable Diesel Products. If not such
notification is provided, then the consequences described in clause (iii)(a)
below shall apply.



For the purpose of this Section 13, “Significantly Delay” means an expected
delay of [*] or more.


(ii)
Upon receipt of such a notice, the Parties shall discuss their concerns about
the Significant Risk, including whether to suspend or terminate any or all of
the R&D Activities for the Renewable Diesel Project.  If the Parties disagree
after discussing for a period of [*] upon receipt of such notice, then each
Party shall have the right, at its election to:



(A)
 terminate the Renewable Diesel Development Project, if it believes in good
faith that the Significant Risk will have a material adverse impact on the
Renewable Diesel Project (i.e., if the Third Party IP appears necessary (i.e.,
design around would Significantly Delay or significantly increase the cost) for
the development, production and/or commercialization of Renewable Diesel
Products). Any notice of an intent to terminate on such basis must be provided
no later than [*] prior to the Holding JV Formation Deadline as agreed by the
Parties; or



(B)
suspend some or all of the R&D Activities (including the corresponding funding)
because it believes in good faith that a Significant Risk may (i) prevent the
use of the applicable IP for, or (ii) Significantly Delay the development,
production and/or the commercialization of Renewable Diesel Products; any notice
of suspension must be provided no later than [*] before the Holding JV Formation
Deadline as agreed by the Parties. The suspension period shall last until there
is a decision by the Management Committee of any appropriate corrective actions.



(iii)
At the completion of the process described above, the following shall apply: (a)
if there is not a termination of the R&D Activities for the Renewable Diesel
Project, TOTAL may not decline to enter into the Definitive JV Agreements on the
basis of the results of the Renewable Diesel Product Analysis or (b) if there is
a termination of the R&D Activities for the



















[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

13

--------------------------------------------------------------------------------




Renewable Diesel Project, neither Party shall be obligated to enter into any JV
Company, except, at TOTAL's request, the Parties shall enter into a JV Company
to Make and Sell N.1 and/or N.3 JV Products.


(iv)
Any Dispute regarding whether there is basis for termination as set forth in (A)
or suspension as set forth in (B) shall be resolved in accordance with Section
12.2 of the Agreement. 



D. Representation and Warranty.


AMYRIS represents and warrants as of the First Amendment Date that to its
knowledge there are no pending or issued patent rights of any Third Party that
foreclose practice of any AMYRIS Technology for the following purposes: (i) to
make farnesene using the Mevalonate Pathway, or (ii) to make or commercialize
Farnesene Renewable Diesel Products.


14.
Exception to AMYRIS Representations, Warranties and Covenants in Section 8.2(q).
The Parties hereby agree that by exception to Section 8.2(q) of the Agreement,
Farnesene Strains may be disclosed to any Third Party during the Term by AMYRIS,
provided that such disclosure is (a) under conditions of confidentiality and
restrictive use to protect their proprietary nature and commercial value and (b)
solely in furtherance of AMYRIS' business for products other than Exclusive JV
Products.



15.
Construction. The principles set forth in Section 13.12 of the Agreement shall
apply to this First Amendment. References to Sections are references to sections
of the Agreement except as otherwise expressly provided.



16.
Amendment Effective Date; Incorporation of Terms; Continuing Effect. This First
Amendment shall be deemed effective for all purposes as of the Amendment
Effective Date. The amendment to the Agreement set forth in this First Amendment
shall be deemed to be incorporated in, and made a part of, the Agreement, and
the Agreement and this First Amendment shall be read, taken and construed as one
and the same agreement. Except as otherwise expressly amended by this First
Amendment, the Agreement shall remain in full force and effect in accordance
with its terms and conditions.



17.
Entire Agreement. This First Amendment contains the entire agreement between
TOTAL and AMYRIS with respect to the subject matter hereof and supersedes any
and all prior agreements and understandings, oral and written, with respect to
such matters, including the Term Sheet, effective as of July 26, 2011, between
AMYRIS and TOTAL Gas & Power USA SAS. In the event of any inconsistency between
this First Amendment and the Cover Letter or JV Principles, this First Amendment
shall control.








14

--------------------------------------------------------------------------------




THIS FIRST AMENDMENT IS EXECUTED BY THE AUTHORIZED REPRESENTATIVES OF THE
PARTIES AS OF THE DATE FIRST WRITTEN ABOVE.


AMYRIS, Inc.
 
TOTAL Gas & Power USA SAS
By:
/s/ John G. Melo
 
By:
/s/ A. Chaperon
Name: John G. Melo
 
Name: A. Chaperon
Title: President and CEO
 
Title: President






15

--------------------------------------------------------------------------------




Exhibit A
AMYRIS Controlled Patents and Patent Applications within AMYRIS Farnesene
Included
IP and AMYRIS Hydrogenation IP




--------------------------------------------------------------------------------




EXIBIT A


I.Amyris Patents and Patent Applications


Amyris Ref. No.
Serial No & Filing Date
Title
Status
[*]
US 11/754,235
Filed 05/25/2007
Production or Isoprenoids
Issued as US 7,659,097 on 02/09/2010


Published as US 20080274523 on 11/06/2008
[*]
[*]
[*]
 
[*]
PCT/US2007/069807
Filed 05/25/2007
Production of Isoprenoids
Published as WO 2007/140339 on
12/06/2007


Entered National Phase in Australia, Brazil, Canada, China, Columbia, El
Salvador, Europe, Guatemala, Honduras, India, Indonesia, Japan, South Korea,
Malaysia, Mexico, Mozambique, Nigeria, Singapore, South Africa, Trinidad &
Tobago, Vietnam
[*]
[*]
[*]
 
[*]
PCT/US2007/012467 Filed:05/25/2007
Apparatus for Making a Bio-Organic Compound
Published as WO 2007/139924 on 12/06/2007


Entered National Phase in Australia, Brazil, Canada, China, Columbia, El
Salvador, Europe, Guatemala, Honduras, India, Indonesia, Japan, South Korea,
Malaysia, Mexico, Mozambique, Nigeria, Singapore, South Africa (issued as
2008/09957 on 08/10/2010), Trinidad & Tobago, Vietnam































[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


--------------------------------------------------------------------------------




Amyris Ref. No.
Serial No & Filing Date
Title
Status
[*]
US 11/869,673
Filed 10/09/2007
Fuel Compositions Comprising Farnesane and Farnesane Derivatives and Method of
Making and Using the Same
Issued as U.S. Patent No. 7,399,323 on 07/15/2008


Published as US 20080098645 on 05/01/2008
[*]
US 11/973,901
Filed 10/09/2007
Fuel Compositions Comprising Farnesane and Farnesane Derivatives and Method of
Making and Using the Same
Issued as U.S. Patent No. 7,846,222 on 12/07/2010


Published as US 20080083158 on 04/10/2008
[*]
PCT/US2007/021890 Filed 10/10/2007
Fuel Compositions Comprising Farnesane and Farnesane Derivatives and Method of
Making and Using the Same
Published as WO 2008/045555 on 04/17/2008


Entered National Phase in Australia, Brazil, Canada, China, Columbia, El
Salvador, Europe, Guatemala, Honduras, Hong Kong, India, Indonesia, Japan, South
Korea, Malaysia, Mexico, Mozambique, Nigeria, Singapore, South Africa (issued as
2009/02205 on 09/29/2010), Trinidad & Tobago, Vietnam
[*]
US 12/595,600
Filed 04/14/2008
DXP Production of Isoprenoids
Filed in US from PCT.
Published as WO 2008/128159 on 10/23/2008


Published as US 20100178679 on 07/15/2010 DXP pathway
[*]
US 12/234,589
Filed 09/19/2008
Production of Isoprenoids
Published as US 20090137014 on 05/28/2009









































[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


--------------------------------------------------------------------------------




Amyris Ref. No.
Serial No & Filing Date
Title
Status
[*]
US2008/010886
Filed 09/19/2008
Production of Isoprenoids
Published as WO 2009/042070 on 04/02/2009


Entered National Phase in Australia, Brazil, Canada, China, Europe, Japan,
India, Mexico, and South Africa
[*]
US 12/753,413
Filed 04/02/2010
Stabilization & Hydrogenation Methods for Microbial-Derived Olefins
Published as US 20100267971 on 10/21/2010
[*]
PCT/US2010/029774 Filed 04/02/2010
Stabilization & Hydrogenation Methods for Microbial-Derived Olefins
Published as WO 2010/115097 on 10/07/2010
[*]
[*]
[*]
 
[*]
[*]
[*]
 
[*]
[*]
[*]
 
[*]
[*]
[*]
 
[*]
[*]
[*]
 
[*]
[*]
[*]
 
[*]
[*]
[*]
 





















[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


--------------------------------------------------------------------------------






II.Patents and Patent Applications Licensed from University of California


Amyris Ref. No.
Serial No & Filing Date
Title
Status
[*]
PCT/US05/026190 Filed: 07/21/05
Genetically Modified Host Cells and Use of Same for Producing Isoprenoid
Compounds
Published as WO 2006/014837 on 02/09/06


Entered National Phase in Australia, Brazil, Canada, China, Europe, Japan,
Mexico, United States, Vietnam, & South Africa (issued as 2007/00753 on
5/28/2008)
[*]
PCT/US2007/020790 Filed 09/25/07
Production of Isoprenoids and Precursors Thereof
Published as WO 2008/039499 on 04/03/2008


Entered National Phase in Brazil, Europe, India, & United States



































































[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


--------------------------------------------------------------------------------




III.[*]








[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


--------------------------------------------------------------------------------




Exhibit B
Initial Non-Exclusive JV Products


 
JV Product
For use in the following Fields
Territory
N.1
[*]
[*]
World wide
N.2
[*]
[*]
World wide
N.3
[*]
[*]
World wide
N.4
[*]
[*]
World wide
N.5
[*]
[*]
World wide
N.6
[*]
[*]
World wide
N.71
[*]
[*]
World wide







1.    N.7 included as an Initial Non-Exclusive JV Product subject to Section
2(C)(ix) of the JV Principles.










[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
